Nationwide Life Insurance Company: ·Nationwide VLI Separate Account – 4 Prospectus supplement dated June 23, 2009 to Prospectus dated May 1, 2009 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Your prospectus offers the following underlying mutual fund as an investment option under your contract.Effective June 23, 2009, this investment option changed its name as indicated below. OLD NAME NEW NAME DWS Variable Series II-Dreman High Return Equity VIP: Class B DWS Variable Series II- Strategic Value VIP: Class B
